         Case 1:19-cv-04977-JPC Document 119 Filed 02/24/21 Page 1 of 2




                             KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.             2020 Pennsylvania Ave. N.W., #800                     Tel:    561-
558-5336
                                               Washington,                   DC,             20006
Fax: 202-379-9289

February 23, 2021

Via ECF and Email

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 pearl Street, Room 1320
New York, NY 10007                                              19-cv-4977
CronanNYSDChambers@nysd.uscourts.gov.

Re:    Letter Motion For Extension of Time to File Response to Defendants’ Motion for
       Summary Judgment

Dear Judge Cronan

        Plaintiffs Roy and Kayla Moore (“Plaintiffs”) hereby respectfully request a 7-day
extension of time to file a response to Defendants’ Motion for Summary Judgment, until and
including March 8, 2021. The reason for this request is the one of counsel for Plaintiffs’
associates is just returning from paternity leave and the other is still recovering from COVID-19.

      Counsel for Defendants has consented to this extension, on they grounds that they receive
a commensurate extension of time to file their reply brief. Plaintiffs consent to this as well.

                                                             Respectfully,


                                                             Larry Klayman, Esq.
                                                             Counsel for Plaintiffs


cc:    Elizabeth McNamara, Esq.: lizmcnamara@dwt.com
       Rachel Strom, Esq.: RachelStrom@dwt.com
       Eric Feder, Esq.: EricFeder@dwt.com

       Counsel for Defendants




                                                1
Case 1:19-cv-04977-JPC Document 119 Filed 02/24/21 Page 2 of 2



   Plaintiffs' request is granted. Plaintiffs' response to Defendants' Motion
   for Summary Judgment is due March 8, 2021 and Defendants' reply is
   due by March 15, 2021.



   SO ORDERED.
   Date: February 23, 2021                ___________________________
   New York, New York                     JOHN P. CRONAN
                                          United States District Judge




                                      2
